DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 02/23/2021 has been accepted and entered. Accordingly, Claims 1, 12, 17-18 and 22 have been amended. Claims 2, 7, 9, 11, 13-16 and 19 are canceled.             
New claim 23 has been added.
Claims 1, 3-6, 8, 10, 12, 17-18 and 20-23 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 8-9 of the Amendment filed 02/23/2021, with respect to claims 1, 3-6, 8, 10, 12, 17-18 and 20-23, in conjunction with amendments “the one second interval comprises a frame made up of a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, wherein the second portion of the one second interval is a second time slot in the frame; sending second information from a second line card to the primary timing source over the time information bus during a third portion of the one second interval, wherein the third portion of the one second interval is a third time slot in the frame; wherein the second time slot is assigned to a location in the frame based on a first line card identification associated with the first line card and the third time slot is assigned to another location in the frame based on a second line card identification associated with the second line card; sending the first 1 PPS signal at a first predetermined location with respect to a beginning of the first time slot; sending a second 1 PPS signal over the time information bus from the primary timing source to the second line card during a fourth portion of the one second interval, wherein the fourth portion of the one second interval is a fourth time slot in the frame; and sending the second 1 PPS signal at a second predetermined location with respect to the beginning of the fourth time slot in the frame” have been fully considered and are persuasive. Therefore, rejections of claims 1, 3-6, 8, 10, 12, 17-18 and 20-23 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 8, 10, 12, 17-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks filed “the one second interval comprises a frame made up of a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, wherein the second portion of the one second interval is a second time slot in the frame; sending second information from a second line card to the primary timing source over the time information bus during a third portion of the one second interval, wherein the third portion of the one second interval is a third time slot in the frame; wherein the second time slot is assigned to a location in the frame based on a first line card identification associated with the first line card and the third time slot is assigned to another location in the frame based on a second line card identification associated with the second line card; sending the first 1 PPS signal at a first predetermined location with respect to a beginning of the first time slot; sending a second 1 PPS signal over the time information bus from the primary timing source to the second line card during a fourth portion of the one second interval, wherein the fourth portion of the one second interval is a fourth time slot in the frame; and sending the second 1 PPS signal at a second predetermined location with respect to the beginning of the fourth time slot in the frame” has overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Rodrigues et al. (U.S Patent Application Publication No. US 10075284 B1), which is directed to pulse width modulation (PWM) communication system; and teaches that an Active timing card 205/primary timing source sends PWM CK signal 290/PPS to Line Card 210/first line card over backplane 215/bus; the signal 290 is first transmitted hence during a first time period; Line Card 210 sends signal 292 to Active Timing Card 205; the signal 292 is transmitted in response to the signal 290, hence the signal 292 is transmitted during a second time period; Line Card 214/second line card sends signal 296 to Active Timing Card 205; the signal 296 is transmitted after the signal 292 due to the round robin algorithm, hence the signal 292 is transmitted during a third time period;    	                                                            	                                                                	Beladakere et al. (U.S Patent Application Publication No. US 7535893 B1), which is directed to switching fabric system; and teaches that a TDM system with a frame 542 comprising time slots and each linecard transmit in a specific time slot of the frame, the frame being the claimed second interval (column 8 lines 57-66 Fig.5-6) and
	Shenoi et al. (U.S Patent Application Publication No. US 2017/0135053 A1), which is directed to phase and frequency alignment system; and teaches that the 1-second-burst-interval comprises a frame made up of a plurality of time slots and the first portion of the 1-second-burst-interval is a first time slot TS-0 910 in the frame; the second portion of the 1-second-burst-interval is a second time slot TS-1 911 in the frame; the third portion of the 1-second-burst-interval is a third time slot TS-2 912 in the frame; the second time slot TS-2 1012 is allocated/assigned to a location in the frame SM-2 1032 based on a first line card numbering identification associated with the first line card Master burst card and the third time slot of TS-3 1013 is allocated/assigned another location in the frame SM-31033 based on a second line card numbering identification associated with the second line card Slave burst card according to the multi-cast and two-way communication methodologies (paragraphs [0063]-[0064] Fig.9-10).
      	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the one second interval comprises a frame made up of a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, wherein the second portion of the one second interval is a second time slot in the frame; sending second information from a second line card to the primary timing source over the time information bus during a third portion of the one second interval, wherein the third portion of the one second interval is a third time slot in the frame; wherein the second time slot is assigned to a location in the frame based on a first line card identification associated with the first line card and the third time slot is assigned to another location in the frame based on a second line card identification associated with the second line card; sending the first 1 PPS signal at a first predetermined location with respect to a beginning of the first time slot; sending a second 1 PPS signal over the time information bus from the primary timing source to the second line card during a fourth portion of the one second interval, wherein the fourth portion of the one second interval is a fourth time slot in the frame; and sending the second 1 PPS signal at a second predetermined location with respect to the beginning of the fourth time slot in the frame” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414